               Case 1:17-cv-06903-RJS Document 81
                                               80 Filed 12/10/20
                                                        12/09/20 Page 1 of 1




     December 9, 2020
     VIA ECF AND E-MAIL (CA02_RJSChambers@ca2.uscourts.gov)
     Hon. Richard J. Sullivan
     United States Circuit Judge
     500 Pearl St., Room 2530
     New York, New York 10007
     Re:    Oakley v. MSG Networks, Inc., et al., 17-cv-6903 (RJS)
     Dear Judge Sullivan:
     I write as Defendants’ counsel to ask the Court to please reschedule the pre-motion video confer-
     ence on Defendants’ proposed motion for summary judgment that has been set for Friday, Decem-
     ber 18, 2020, at 11:00 a.m. See Dkt. No. 76. Unfortunately, on that same date, I already have two
     other hearings previously scheduled that I am unable to move: the first before the Second Circuit
     in The Roman Catholic Diocese of Brooklyn v. Cuomo, No. 20-3590 (2d Cir. 2020), and the sec-
     ond before Judge Alvin Hellerstein in SEC v. Akazoo, No. 20-cv-08101 (S.D.N.Y. 2020). I there-
     fore respectfully request that, if the Court’s schedule permits, this pre-motion conference be re-
     scheduled for any time on either December 22 or 23, which are dates on which Plaintiff’s counsel
     have confirmed their availability.
     As always, I appreciate the Court’s consideration of this request.
     Respectfully,
     /s/ Randy M. Mastro


     cc: All Counsel of Record (via ECF)
IT IS HEREBY ORDERED THAT the pre-motion conference in this matter will instead
take place on Tuesday, December 22, 2020 at 10:00 a.m. via the Skype for Business
videoconference system. No later than 5:00 p.m. on Friday, December 18, 2020, the
parties shall jointly email to the Court a list of the names and email addresses
of persons who anticipate speaking during the videoconference, as well as the
phone numbers of those who will be participating via telephone conference.
Chambers will email the parties directly in due course with further instructions
for accessing the videoconference. Members of the public may monitor the
conference via the Court’s free audio line by dialing 1-888-363-4749 and using
access code 3290725#.
SO ORDERED.


Dated:     December 10, 2020
           New York, New York                          ___________________________
                                                       RICHARD J. SULLIVAN
                                                       UNITED STATES CIRCUIT JUDGE
                                                       Sitting by Designation
